Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 1 of 6 Page ID #:26901



    1 COUNSEL LISTED
        IN SIGNATURE BLOCK
    2

    3

    4

    5

    6

    7
                         IN THE UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
         BLACKBERRY LIMITED, a                      )
   10    Canadian corporation,                      )
                                                    )
   11
                           Plaintiffs,              )    Case No. 2:18-cv-01844-GW-KS
   12                                               )    LEAD CONSOLIDATED CASE
                   v.                               )
   13                                               )    Related Case: 2:18-cv-02693-GW-KS
         FACEBOOK, INC., a Delaware                 )
   14                                               )
         corporation, WHATSAPP INC., a                    JOINT REQUEST BY
         Delaware corporation, and                  )
   15                                                     PLAINTIFF BLACKBERRY
                                                    )
         INSTAGRAM, LLC, a Delaware                 )     LIMITED AND DEFENDANTS
   16
         limited liability company                  )     FACEBOOK, INC., WHATSAPP
   17                                               )     INC., AND INSTAGRAM, LLC
                           Defendants,              )     TO MODIFY SCHEDULING
   18                                               )     ORDER
   19                                               )
                                                    )
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                   -i-                 Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 2 of 6 Page ID #:26902



    1        Plaintiff BlackBerry Limited (“BlackBerry”) and Defendants Facebook, Inc.,
    2 WhatsApp Inc., and Instagram LLC (together, the “Facebook Defendants”) submit

    3 the following request that the Court modify the scheduling order (Dkts. 233, 451) for

    4 Case No. 2:18-cv-01844 as set forth below. The proposed modifications do not

    5 impact the current Pre-Trial Conference or Trial dates relating to the Facebook

    6 Defendants. The case schedule for Case No. 2:18-cv-02693 between BlackBerry and

    7 Defendant Snap Inc. is the subject of a separate stipulation (Dkt. 456).

    8
        Event                       Current Dates                     Proposed Dates
    9
      Deadline for Facebook
   10 to provide invalidity
                               Friday, September 27, 2019 Friday, October 4, 2019
   11 contentions for the ’351
      and ’929 Patents
   12
        Opening Expert Reports Friday, September 27, 2019 Monday, October 21, 2019
   13

   14                                                                 Monday, November 18,
        Rebuttal Expert Reports Friday, October 25, 2019
                                                                      2019
   15
                                                                      Monday, November 11,
   16   Mediation Deadline          Monday, October 28, 2019
                                                                      2019
   17
      Post-Mediation Status         Thursday, October 31, 2019 Thursday, November 14,
   18 Conference                    at 8:30 a.m.               2019
   19   Expert Discovery                                              Friday, December 20,
                                    Friday, November 8, 2019
        Complete                                                      2019
   20

   21   Summary Judgment and Wednesday, November 20,
                                                     Tuesday, January 7, 2019
        Daubert Opening Brief 2019
   22
      Summary Judgment and
   23 Daubert Opposition   Friday, December 13, 2019 Monday, January 27, 2020
   24 Brief

   25   Summary Judgment and                           Thursday, February 6,
                             Friday, December 20, 2019
        Daubert Reply Brief                            2020
   26
   27
        Summary Judgment and                          Thursday, February 20,
                             Monday, January 13, 2020
        Daubert Hearing                               2020
   28
                                                   -1-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                        Case No. 2:18-cv-02693 GW(KSx)
                   JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 3 of 6 Page ID #:26903



    1
        Pre-trial Conference
    2                              Thursday, April 2, 2020           No change
        (Facebook)
    3
        Trial (Facebook)           Monday, April 13, 2020            No change
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                  -2-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 4 of 6 Page ID #:26904



    1
        DATED: September 25, 2019               Respectfully submitted,
    2

    3                                           QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
    4

    5                                      By       /s/ James R. Asperger
                                                  QUINN EMANUEL URQUHART &
    6
                                                  SULLIVAN, LLP
    7                                             James R. Asperger (Bar No. 83188)
                                                  jamesasperger@quinnemanuel.com
    8
                                                  865 S. Figueroa St., 10th Floor
    9                                             Los Angeles, CA 90017
                                                  Telephone: (213) 443-3000
   10
                                                  Facsimile: (213) 443-3100
   11
                                                  Kevin P.B. Johnson (Bar No. 177129)
   12
                                                  kevinjohnson@quinnemanuel.com
   13                                             Victoria F. Maroulis (Bar No. 202603)
                                                  victoriamaroulis@quinnemanuel.com
   14
                                                  555 Twin Dolphin Drive, 5th Floor
   15                                             Redwood Shores, CA 94065
                                                  Telephone: (650) 801-5000
   16
                                                  Facsimile: (650) 801-5100
   17
                                                  BLACKBERRY CORPORATION
   18
                                                  Edward R. McGah, Jr (SBN 97719)
   19                                             Vice President, Deputy General Counsel
                                                  41 Ticknor Place
   20
                                                  Laguna Niguel, California 92677
   21                                             Telephone: (+1) 650-581-4750
   22
                                                  Attorneys for BlackBerry Limited
   23

   24

   25

   26
   27

   28
                                                  -3-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 5 of 6 Page ID #:26905



    1 Dated: September 25, 2019                  COOLEY LLP
    2

    3                                            /s/ Matthew J. Brigham
    4                                            Matthew J. Brigham (191428)
    5
                                                 COOLEY LLP
    6                                            HEIDI L. KEEFE (178960)
                                                 (hkeefe@cooley.com)
    7
                                                 MARK R. WEINSTEIN (193043)
    8                                            (mweinstein@cooley.com)
                                                 MATTHEW J. BRIGHAM (191428)
    9
                                                 (mbrigham@cooley.com)
   10                                            LOWELL D. MEAD (223989)
                                                 (lmead@cooley.com)
   11
                                                 3175 Hanover Street
   12                                            Palo Alto, CA 94304-1130
                                                 Telephone: (650) 843-5000
   13
                                                 Facsimile: (650) 849-7400
   14
                                                 COOLEY LLP
   15
                                                 MICHAEL G. RHODES (116127)
   16                                            (rhodesmg@cooley.com)
   17
                                                 101 California Street
                                                 5th Floor
   18                                            San Francisco, CA 94111-5800
   19
                                                 Telephone: (415) 693-2000
                                                 Facsimile: (415) 693-2222
   20

   21
                                                 Attorneys for Defendants
                                                 FACEBOOK, INC., WHATSAPP INC.,
   22                                            INSTAGRAM, INC., and INSTAGRAM,
   23
                                                 LLC

   24

   25

   26
   27

   28
                                                  -4-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                  JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457 Filed 09/25/19 Page 6 of 6 Page ID #:26906



    1                                FILER’S ATTESTATION
    2        I, James Asperger, am the ECF user whose ID and password were used to file
    3 this Updated Joint Case Scheduling Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby

    4 attest that counsel for Defendants concurred in the filing of this document.

    5

    6
                                                          By /s/ James Asperger
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                   -5-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                        Case No. 2:18-cv-02693 GW(KSx)
                   JOINT REQUEST BY BLACKBERRY AND THE FACEBOOK DEFENDANTS TO MODIFY SCHEDULING ORDER
